Citation Nr: 1543696	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for surgical scars, dorsum of left 4th and 5th toes to include as secondary to bilateral pes planus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2011, the Veteran's claim for entitlement to service connection for a foot disability was remanded.  In June 2012, the RO issued a rating decision awarding service connection for bilateral pes planus with foot strain, with an evaluation of 30 percent.  An October 2012 rating decision was subsequently issued denying service connection for surgical scars associated with bilateral pes planus with foot strain.  The Veteran now appeals the limited issue of whether service connection is merited for the surgical scars.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for surgical scars present on both feet, which he asserts are related to his service-connected pes planus.  A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  Thus, the Veteran here may be entitled to compensation for a secondary service connection if it can be found that his bone spurs, which led to the surgery that caused the scars at issue, were proximately due to his pes planus condition.
In November 2011, the Veteran underwent VA examination in connection with his claim for a service-connected foot disability.  The VA examiner noted that the Veteran received bilateral foot surgery in 1985 to remove bone spurs from his 4th and 5th digits.  The examiner asserted that the surgery did not appear to be related to the Veteran's bilateral pes planus condition, but offered no rationale in support of this conclusion.  The Court of Appeals for Veterans Claims has held that an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In August 2012, the Veteran underwent a VA scars examination.  The VA examiner acknowledged the well-healed incisions of the dorsums of the right and left 4th and 5th digits, but opined that the scars were less likely than not incurred in, or caused by, the Veteran's service-connected pes planus.  The rationale for the examiner's opinion was that the Veteran did not receive treatment for pes planus while in service or after discharge, and that the scars on the Veteran's 4th and 5th digits were caused by an unknown type of surgery.  The examiner further noted that records relating to the Veteran's 1985 surgery are no longer available, as the treating surgeon was convicted of medical health care fraud and his records can no longer be accessed.  

However, the record does include documentation of the 1984 surgery for bone spurs, in particular, the November 1984 post-surgery clinical notes.  Therefore, the type of surgery is not unknown.  Moreover, the record includes post-service private podiatry records.  The August 2012 VA examination report is therefore based upon an inaccurate report of the Veteran's medical history and is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

"Once [VA] undertakes the effort to provide an examination when developing a service-connection claim . . . [it] must provide an adequate one . . . ."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   As both the 2011 and 2012 VA examination reports are inadequate, and neither address the pertinent question at issue (whether the bone spurs which required surgery were the result of the Veteran's service-connected pes planus), a new VA examination is necessary.  38 U.S.C.A. §§ 5103A, 5107(a) (2014); 38 C.F.R. § 3.159.  On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from August 2012 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, provide the Veteran with a new VA scars examination to assess the etiology of the Veteran's left and right foot surgical scars.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bone spurs were caused or aggravated by the Veteran's service-connected pes planus or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After completion of the above, review the expanded record and determine if the claim may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




